Matter of Gilvary (2020 NY Slip Op 04555)





Matter of Gilvary


2020 NY Slip Op 04555


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2018-04418	ON MOTION

[*1]In the Matter of Kevin James Gilvary, a suspended attorney. (Attorney Registration No. 2537819)




DECISION & ORDERMotion by Kevin James Gilvary for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Gilvary was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 19, 1993. By opinion and order of this Court dated October 9, 2019, Mr. Gilvary was suspended from the practice of law for a period of six months, effective November 8, 2019 (see Matter of Gilvary, 178 AD3d 119).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted on the condition that Kevin James Gilvary file with the Clerk of the Court proof of payment of his attorney registration fee arrears, including payment for the current registration period; and it is further,ORDERED that upon receipt of proof of payment of his attorney registration fees, as directed above, the Clerk of the Court shall restore the name of Kevin James Gilvary to the roll of attorneys and counselors-at-law, and Kevin James Gilvary shall be reinstated as an attorney and counselor-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court